IN THE SUPREME COURT OF THE STATE OF NEVADA


                AIRELL JOSHUA THOMAS SAWYER,                            No. 67829
                Appellant,
                vs.                                                           FILED
                THE STATE OF NEVADA,
                Respondent.                                                   JUL 2 8 2016
                                                                              TRACIE K LINDEMAN
                                                                           CLERK OF SUPREME COURT
                                        ORDER OF AFFIRMANCE               BY IC'V   .E
                                                                               DEPrirtif
                            This is an appeal from a district court order denying appellant
                Airell Sawyer's postconviction petition for a writ of habeas corpus. Second
                Judicial District Court,' Washoe County; Elliott A. Sattler, Judge.
                            Sawyer pleaded guilty to first-degree murder with the use of a
                deadly weapon and was sentenced to two consecutive prison terms of 20 to
                50 years. He later filed a timely postconviction petition for a writ of
                habeas corpus challenging trial counsel's effectiveness and the validity of
                his plea. The district court conducted multiple evidentiary hearings and
                denied the petition. Sawyer contends that the district court erred.
                            Before addressing the district court's resolution of Sawyer's
                petition, we first address his contention that the district court abused its
                discretion by precluding certain witness from testifying below and by
                otherwise limiting the presentation of his case. In postconviction
                proceedings, the district court is the trier of fact and has discretion to
                exclude testimony that it believes will not assist its fact-finding. Brown v.
                State, 110 Nev. 846, 852, 877 P.2d 1071, 1075 (1994). Moreover, "[t]he
                judge shall exercise 'reasonable control over the mode and order of
                interrogating witnesses and presenting evidence . . . [t]o make the
                interrogation and presentation effective for the ascertainment of the truth
                . . . [and] [t]o avoid needless consumption of time." NRS 50.115 (a), (b).

SUPREME COURT
      OF
    NEVADA

(0) 1947A COW
                                                                                        -2. 3S
                   We discern no abuse of discretion. Sawyer's petition had been pending for
                   more than five years when the district court entered its order. The district
                   court had already conducted numerous evidentiary hearings and heard
                   testimony from many witnesses and Sawyer indicated that he planned to
                   call at least a dozen more. The district court was understandably
                   concerned. Our review of the record indicates that the restrictions placed
                   upon Sawyer were appropriate to ensure that the postconviction
                   proceedings were brought to a timely and just resolution.      See generally
                   Trujillo v. State,     129 Nev., Adv. Op. 75, 310 P.3d 594, 601 (2013)
                   (observing that "[w]e have long emphasized the importance of the finality
                   of judgments"). And given the nature of the claims raised, the district
                   court's factual findings, and the legal conclusions referenced herein,
                   Sawyer fails to establish that the witnesses who were excluded would have
                   changed the outcome of the proceedings. 1
                   Validity of the plea
                               Sawyer contends that the district court erred by denying his
                   claim that his guilty plea was involuntary because he was suffering from


                          Tostconviction counsel also contends that the district court
                   demonstrated bias against her and Sawyer. Although she lists several
                   instances where the district court purportedly demonstrated such bias, her
                   citation supporting this assertion merely refers to Sawyer's petition for a
                   writ of mandamus, which was denied, rather than the portions of the
                   record where these actions allegedly occurred. This is inappropriate. See
                   NRAP 28(e)(1) ("Every assertion in briefs regarding matters in the record
                    hall be supported by a reference to the page and volume number, if any,
                   of the appendix where the matter relied on is to be found."). Moreover, the
                   claim is not supported by cogent argument or legal authority. We
                   therefore decline to consider it. See Maresca v. State, 103 Nev. 669, 673,
                   748 P.2d 3, 6 (1987).



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    (me
                conditions such as `traumatic bonding," which caused him to be
                susceptible to the coercive influence 2 of the man who, he asserts, is the
                real killer, and because he entered the guilty plea while taking
                psychotropic me dication. 3
                             A guilty plea is presumptively valid, and "[t]his court will not
                invalidate a plea as long as the totality of the circumstances, as shown by
                the record, demonstrates that the plea was knowingly and voluntarily
                made and that the defendant understood the nature of the offense and the
                consequences of the plea." State v. Freese, 116 Nev. 1097, 1105, 13 P.3d
442, 448 (2000). "A thorough plea canvass coupled with a detailed,
                consistent, written plea agreement supports a finding that the defendant
                entered the plea voluntarily, knowingly, and intelligently." Crawford v.
                State, 117 Nev. 718, 722, 30 P.3d 1123, 1126 (2001), overruled on other
                grounds by Stevensonl v. State,    131 Nev., Adv. Op. 61, 354 P.3d 1277
                (2015). We review a district court's determination regarding the validity
                of a plea for a clear abuse of discretion. McConnell v. State, 125 Nev. 243,
                250, 212 P.3d 307, 312 (2009).
                             We conclude that the district court did not abuse its discretion.
                Although Sawyer presented testimony from an expert who opined that


                      2 Sawyerdoes mit cite to any medical journals or legal authority
                recognizing "traumatie bonding" or supporting the notion that traumatic
                bonding could invalidate an otherwise valid plea.

                      3 Tothe extent Sawyer contends that he was found "incompetent" to
                plead guilty, we reject his contention because Sawyer's expert stated at
                the evidentiary hearing that Sawyer was competent, which was consistent
                with the conclusions reached by those who evaluated Sawyer before he
                entered his plea.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                   Sawyer's plea was involuntary, the expert admitted that his opinion was
                   not based on a legal standard or a standard recognized in his profession
                   and was instead based, in large part, on his opinion that Sawyer was
                   innocent.    See generally Hargrove u. State, 100 Nev. 498, 503, 686 P.2d
222, 226 (1984) ("The, question of an accused's guilt or innocence is
                   generally not at issue. in a motion to withdraw a guilty plea."). The
                   district court rejected this testimony and its decision to do so is supported
                   by the record. The district court found that Sawyer's testimony at the
                   evidentiary hearings, his statements at the guilty plea canvass, the
                   language of the guilty plea memorandum, counsel's testimony, and other
                   evidence in the record demonstrated that his plea was validly entered.
                   Crawford, 117 Nev. at 722, 30 P.3d at 1126. We agree and conclude that
                   no relief is warranted on this claim.
                   Ineffective-assistance claims
                                 To prove , ineffective• assistance of counsel sufficient to
                   invalidate a judgment of conviction based on a guilty plea, a petitioner
                   must demonstrate that his counsel's performance fell below an objective
                   standard of reasonableness and resulting prejudice such that there is a
                   reasonable probability that, but for counsel's errors, petitioner would not
                   have pleaded guilty and would have insisted on going to trial.        Hill u.
                   Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988,
                   923 P.2d 1102, 11071(1996). Both components of the inquiry must be
                   shown.      Strickland v. Washington, 466 U.S. 668, 697 (1984). We give
                   deference to the court's factual findings if supported by substantial
                   evidence and not clearly erroneous but review the court's application of
                   the law to those facts. de novo. Lader v. Warden, 121 Nev. 682, 686, 120
P.3d 1164, 1166 (2005).

SUPREME COURT
       OF
    NEVADA
                                                           4
(0) 19474 cigelm
                                   Sawyer raised numerous ineffective-assistance-of-counsel
                       claims. First, he contended that counsel was ineffective for failing to
                       retain a psychiatrist. He claimed that, had counsel hired a psychiatrist,
                       counsel would have learned that his personality, mental disorders,
                       upbringing, and drug use, made him susceptible to influence from the real
                       killer and caused him to confess to a crime he did not commit. Second, he
                       contended that counsel was ineffective for failing to investigate. He
                       claimed that, had counsel investigated, counsel would have uncovered
                       witnesses who heard the real killer confess and brag about manipulating
                       Sawyer into taking the fall. Third, he contended that counsel was
                       ineffective for permitting him to plead guilty to first-degree murder with
                       the use of a deadly weapon because the evidence suggested that the victim
                       was dead at the time the knife was used. 4
                                   Trial counsel testified that, before Sawyer pleaded guilty, he
                       had contacted an investigator, an expert in false confessions, and a


                              4 0n appeal, Sawyer contends that counsel was ineffective for
                       permitting him to plead guilty to using a deadly weapon on the ground
                       that the deadly weapon enhancement "was a jury question under
                       Dunkhurst v. State, 102 Nev. 732 (Nev., 1986)." Dunkhurst is an
                       unreported summary dismissal of an appeal and does not stand for this
                       proposition. Moreover, Sawyer argued below that counsel was ineffective
                       for telling him that he "wouldn't get the weapons enhancement dropped."
                       The claim raised on appeal is not the same as that raised below and
                       therefore we decline to consider it. See Davis v. State, 107 Nev. 600, 606,
                       817 P.2d 1169, 1173 (1991), overruled on other grounds by Means v. State,
                       120 Nev. 1001, 103 Pi 3d 25 (2004). For the same reason, we decline to
                       consider Sawyer's claims that trial counsel was ineffective for failing to (1)
                       "contact the authorities," (2) move to withdraw his guilty plea, (3) and
                       ensure that he was separately canvassed that the State had to prove he
                       used a deadly weapon. Id.



SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 1907A    0131(r)
                   forensic pathologist, and he filed a motion challenging the validity of the
                   deadly weapon enhancement. According to counsel, he was prepared to
                   follow through with these actions but Sawyer insisted upon pleading
                   guilty before the States offer expired.   See McConnell v. State, 125 Nev.
243, 253, 212 P.3d 307, 314 (2009) ("Although counsel certainly owes a
                   duty to advise his client whether to plead guilty, counsel does not have the
                   authority to override a defendant's decision to plead guilty. That decision
                   is reserved to the client."). The district court found counsel's testimony,
                   which was supported by evidence in the record, to be credible. In contrast,
                   the district court found that Sawyer was not a credible witness given his
                   multiple versions of the murder, contradictory statements throughout the
                   proceedings, and acknowledgement that he had lied to the court. Sawyer
                   asserts that this court should overturn the district court's credibility
                   determinations because he presented evidence, in the form of phone calls
                   and letters to his friends and family that he wanted to go to trial but
                   counsel was encouraging him to plead guilty. The district court considered
                   this evidence and found that it was not compelling. We agree. The
                   district court's credibility determinations are supported by the record and
                   are not clearly erroneous. See State v. Rincon, 122 Nev. 1170, 1177, 147
P.3d 233, 238 (2006) ("We emphasize that the district court is in the best
                   position to adjudge the credibility of the witnesses and the evidence, and
                   unless this court is left with the definite and firm conviction that a
                   mistake has been committed, this court will not second-guess the trier of
                   fact." (internal quotation marks omitted)). Accordingly, we conclude that
                   Sawyer failed to demonstrate that counsel was deficient. Moreover, we
                   conclude that Sawyer , failed to demonstrate that, had counsel performed



SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    leo
                 differently, there is a1 reasonable probability that he would not have
                 pleaded guilty and would have insisted upon a tria1. 5 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                          , J.



                                                                                           J.




                                                                 Gibbons




                 cc:   Hon. Elliott A. Sattler, District Judge
                       Mary Lou Wilson
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                       5 Sawyer   also I contended that counsel's errors, considered
                 cumulatively, warrant I relief. Because we have discerned no error, there
                 are no errors to cumuthe.



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e